In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00131-CR



           MELISSA JEAN POOL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



      On Appeal from the County Court at Law No. 2
               McLennan County, Texas
            Trial Court No. 2015-0550-CR2




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                ORDER

        Melissa Jean Pool has filed a motion, through counsel, to extend the deadline for filing her

brief in this matter. The brief was due November 4, 2015.

        In the motion, counsel states simply that he has been busy “due to a full case load in the

practice of trial law,” which does not provide the Court with a reasonable explanation of the need

for an extension of time. This Court interprets Rule 10.5(b)(1) of the Texas Rules of Appellate

Procedure as requiring counsel to provide specific information to justify a requested extension,

including the cause numbers of cases in which other briefs were filed; the dates they were filed;

the dates, cause numbers, and courts of matters scheduled for trial; the exact dates of trial (if

known); the expected duration of trial; etc. Broad, general statements do not provide the required

facts and are not adequate to meet the requirements of the Rule. See TEX. R. APP. P. 10.5(b)(1).

        All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be summarily denied.

        In this instance, we grant Pool’s motion and extend the deadline for filing her brief by

twenty-one days,1 making the brief now due November 25, 2015. Additional requests for

extensions of time will not be looked on with favor.

        IT IS SO ORDERED.

                                                    BY THE COURT

Date: November 10, 2015



1
 For information concerning this Court’s briefing deadline extension policies, counsel is encouraged to review the
“Practice Before the Court” section of our website.

                                                        2